                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



RAFAEL MORA-CONTRERAS and                            Case No. 6:18-cv-00678-SB
SHANE STAGGS,
                                                     ORDER
               Plaintiffs,

       v.

COLETTE PETERS, DOUG YANCEY,
MEGHAN LEDDY, ZACHARY GOULD,
CRAIG PRINS, JERRY PLANTE,
JEREMY NOFZIGER, and JOHN DOES 1-
5,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie F. Beckerman issued Findings and

Recommendation in this case on June 20th, 2019. ECF 40. Magistrate Judge Beckerman

recommended that the Court grant Defendants’ motion to dismiss (ECF 31) but provide Plaintiffs

an opportunity to file a second amended complaint if they are able to cure the deficiencies

identified by the Findings and Recommendation.

PAGE 1 – ORDER
       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Magistrates Act

“does not preclude further review by the district judge[] sua sponte . . . under a de novo or any

other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Plaintiffs filed an objection. ECF 49. Plaintiffs argue that solitary confinement itself

violates the Due Process Clause and therefore Plaintiffs stated a claim for violations of their

procedural and substantive due process rights. The Court has reviewed de novo those portions of

Magistrate Judge Beckerman’s Findings and Recommendation to which Plaintiffs have objected,

as well as Defendants’ response. The Court agrees with Magistrate Judge Beckerman’s reasoning

regarding Plaintiffs’ failure to state a claim and ADOPTS those portions of the Findings and

Recommendation.



PAGE 2 – ORDER
       For those portions of Magistrate Judge Beckerman’s Findings and Recommendation to

which neither party has objected, this Court follows the recommendation of the Advisory

Committee and reviews those matters for clear error on the face of the record. No such error is

apparent.

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation,

ECF 40. Defendants’ Motion to Dismiss (ECF 31) is granted, but Plaintiffs have leave to file a

second amended complaint.

       IT IS SO ORDERED.

       DATED this 22nd day of August 2019.


                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 3 – ORDER
